 

Exhibit 10.14

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDMENT TO TERMINALING SERVICES AGREEMENT

(January 1, 2015)

(Greensboro, NC)

 

This Amendment is made effective the 1st day of January, 2015 between Center
Point Terminal Company, LLC, a Delaware limited liability company (“Terminal”)
and Apex Oil Company, Inc., a Missouri corporation (“Customer”).

 

RECITALS

 

A.             Terminal and Customer are party to that certain Terminaling
Services Agreement dated August 14, 2013, as amended (the “Agreement”), which
Agreement provides for the storage and handling of various petroleum products as
specified therein at the Terminal Facilities.

 

B.             Terminal and Customer desire to amend the Agreement pursuant to
the terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.            Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.            Amendments.

 

2.1.          Terminal Facility. Terminal agrees, pursuant to the terms and
provisions of the Agreement, to reserve at its newly acquired terminaling
facility located at 6900 West Market Street, Greensboro, North Carolina (the
“Greensboro Facility”) commingled, non-dedicated storage for Customer’s Products
in one or more tanks having gross shell capacity of 664,107 barrels and the
Greensboro Facility will be deemed a “Terminal Facility” for purposes of the
Agreement..

 

2.2.          Term. The initial term with respect to the Greensboro Facility
shall commence on January 1, 2015 and continue for a period of three (3) years
(the “Initial Term”). The agreement for storage at the Greensboro Facility shall
automatically renew for successive one year terms after the end of the Initial
Term (each such renewal term, the “Renewal Term” and, collectively, the “Renewal
Terms”) unless either party notifies the other party in writing at least one
hundred twenty (120) days prior to expiration of the Initial Term or the then
current Renewal Term for the Greensboro Facility, as applicable, of its intent
to cancel this agreement, in which event this agreement will terminate with
respect to the Greensboro Facility at the end of such Initial Term or such
Renewal Term, as applicable.

 

1

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

2.3.          Charges. Customer agrees to pay the per barrel storage rate listed
on Schedule B for the Greensboro Facility (the “Storage Rates”) on a monthly
basis for the product volumes listed on Schedule B (the “Stipulated Volumes”)
and Customer further agrees to pay any applicable Excess Storage Fees and
Ancillary and Additive Services Fees as provided in the Agreement.

 

2.4.          Schedules. Schedules A, B and C of the Agreement shall be amended
to reflect the foregoing and the addition of the Greensboro Facility.

 

3.            No Other Modifications. Nothing contained herein in any way
impairs the Agreement or alters, waives, annuls, varies or affects any
provision, condition or covenant therein, except as specifically set forth in
this Amendment to the Agreement. All other terms and provisions of the Agreement
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC         By: /s/ Steven G. Twele   Name:
Steven G. Twele   Title:   Vice President       APEX OIL COMPANY, INC.        
By: /s/ Jeffrey Call   Name:  Jeffrey Call   Title:    President

 

2

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDED SCHEDULE A

(Effective as of January 1, 2015)

 

TERMINAL FACILITIES AND INITIAL CONTRACT TERMS

 

Terminal Facility   Initial Contract Term       Albany   2 Year       Baltimore
  3 Years       Blakeley Island   N/A       Chesapeake   2 Years1       Gates  
1 Year       Glenmont   2 years       Greensboro  

3 years

Commencing 1-1-2015

      Jacksonville   3 Years       Newark   5 Years

 

This Amended Schedule A reflects all revisions to the Agreement as of January 1,
2015.

 



 



1 Initial term extended for one (1) additional year.

 

 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDED SCHEDULE B

(Effective as of January 1, 2015)

 

STIPULATED VOLUMES, STORAGE RATES PER BARREL AND TYPES OF PRODUCT

 

   Albany   Baltimore   Blakeley Is   Chesapeake   Gates   Glenmont  
Greensboro   Jacksonville   Newark   Total  Stipulated Volumes/bbl   762,062  
 806,900    N/A    78,4002    180,3973    1,730,643    664,107    413,6884  
 433,000    5,069,197 (excluding biodiesel and asphalt)  Storage Rates/bbl* 
 $[**]   $ [**]   $ [**]   $ [**]   $ [**]   $ [**]   $ [**]   $ [**]   $ [**]  
    Biodiesel volumes/bbl                                           500    500 
Biodiesel Storage Rates/bbl*                                          $ [**]  
    Asphalt Stipulated Volumes/bbl                  165,000                 
              Asphalt Storage Rates/bbl*                 $ [**]                 
             

 

* Subject to adjustment as provided in Section 4.6.

This Amended Schedule B reflects all revisions to the Agreement as of January 1,
2015.

 



 



2 Stipulated volumes reduced by the amount contracted to Perdue Grain and
Oilseed, LLC (“Perdue”) (see First Amended Schedule B effective August 14,
2013); Apex Oil Company Inc.’s initial contract term extended for one (1)
additional year (see First Amended Schedule A effective August 14, 2013);
Stipulated volumes further reduced by additional amounts contracted to Perdue
and amounts contracted to Musket Corporation effective November 1, 2013.

3 Stipulated volumes reduced by amounts contracted to World Fuel Service
Corporation effective October 1, 2013; further reduced by amounts contracted to
BP Products North America effective December 1, 2014.

4 Stipulated volumes reduced by amounts contracted to Musket Corporation
effective December 1, 2013.

 

 

 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDED SCHEDULE C

(Effective as of January 1, 2015)

 

ADDITIVE & ANCILLARY SERVICE FEES*

 

    Albany    Baltimore    Blakeley Is    Chesapeake    Gates    Glenmont  
 Greensboro    Jacksonville    Newark  Generic Gas Additive/bbl  $ [**]  
$ [**]   $ [**]   $ [**]   $ [**]   $[**]   $[**]   $[**]   $ [**]  Proprietary
Gas Additive/bbl   N/A    N/A    N/A    N/A    N/A    N/A    N/A    N/A    N/A 
Ethanol Blending/bbl  $[**]   $ [**]   $[**]   $ [**]   $[**]   $[**]5   $[**]  
$[**]   $ [**]  Biodiesel Blending/bbl  $[**]   $ [**]   $ [**]   $ [**]  
$[**]   $[**]   $[**]   $[**]   $ [**]  Gasoline Blendstocks/bbl6  $[**]  
$ [**]   $[**]   $ [**]   $[**]   $[**]   $[**]   $[**]   $ [**]  Red Dye
Injection/bbl  $[**]   $ [**]   $[**]   $ [**]   $[**]   $[**]   $[**]   $[**]  
$ [**]  Lubricity Additive/bbl  $[**]   $ [**]   $[**]   $ [**]   $[**]  
$[**]   $[**]   $[**]   $ [**]  Cold Flow Additive/bbl7  $  [**]   $ [**]  
$[**]   $ [**]   $  [**]   $[**]    N/A   $[**]   $ [**]  Rail Car
Unloading/bbl  $[**]    N/A   N/A   $ [**]   N/A   N/A   N/A   $[**]    N/A 
Barge Imports/bbl  $[**]   $ [**]   $[**]   $ [**]   $[**]   $[**]   $[**]  
$[**]   $ [**]  Barge Exports/bbl  $[**]   $ [**]   $[**]   $ [**]   $[**]  
$[**]   $[**]   $[**]   $ [**]  Pipeline Service Fee/month  $[**]   $ [**]  
$[**]   $ [**]   $[**]   $[**]   $[**]   $[**]   $ [**]  Pipeline Throughput
Fee/bbl  $[**]   $ [**]   $[**]   $ [**]   $[**]   $[**]   $[**]   $[**]  
$ [**]  Truck Unloading Fee/bbl8  $[**]   $ [**]   $[**]   $ [**]   $[**]  
$[**]   $[**]   $[**]   $[**]  Asphalt Heating Charge                  [**]   
                       

 

* Subject to adjustment as provided in Section 4.6.

This Amended Schedule C reflects all revisions to the Agreement as of January 1,
2015.



 

 



5 Service commenced at Glenmont Terminal Facility effective September 1, 2013
(see First Amended Schedule C effective September 1, 2013).

6 Fees increased from $[**] per barrel to $[**] per barrel at each Terminal
Facility effective September 1, 2013 (see First Amended Schedule C effective
September 1, 2013).

7 Fees increased from $[**] per barrel to $[**] per barrel at the denoted
Terminal Facilities effective November 1, 2013.

8 Service commenced at each Terminal Facility effective November 1, 2013.

 

 

 

 